Docket No. 102232.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



SHAREE ULTSCH, Appellant, v. THE ILLINOIS MUNICIPAL
           RETIREMENT FUND, Appellee.

                    Opinion filed August 2, 2007.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Fitzgerald, Garman, and Burke
concurred in the judgment and opinion.
   Justice Kilbride dissented, with opinion, joined by Justice
Karmeier.



                              OPINION

     In the circuit court of Lake County, plaintiff, Sharee Ultsch,
sought to amend her complaint for administrative review to add the
Illinois Municipal Retirement Fund Board of Trustees as a defendant,
relying on section 3–103 of the Administrative Review Law (735
ILCS 5/3–103(2) (West 2004)), as amended by Public Act 89–685
(eff. June 1, 1997). The circuit court dismissed plaintiff’s complaint
based on its ruling that Public Act 89–685 was unconstitutional as
violative of the single subject clause of the Illinois Constitution (Ill.
Const. 1970, art. IV, §8(d)). This is the constitutional question
presented for review. However, we need not reach this constitutional
issue because we hold that section 3–103(2) of the Administrative
Review Law did not allow plaintiff to so amend her complaint.
Accordingly, we vacate the circuit court’s order declaring Public Act
89–685 unconstitutional, and affirm the dismissal of plaintiff’s
complaint for the reasons herein stated.

                          I. BACKGROUND
     Plaintiff is a Lake County employee, and Lake County
participates in defendant, the Illinois Municipal Retirement Fund
(IMRF) (see 40 ILCS 5/7–101 et seq. (West 2004)). IMRF denied
plaintiff’s application for temporary disability benefits. Plaintiff
appealed the denial to the Benefit Review Committee of the IMRF
Board of Trustees. Following a hearing, the committee recommended
that the full Board of Trustees deny plaintiff’s application for
temporary disability benefits. The Board of Trustees adopted the
committee’s recommendation as the final administrative decision.
The Board of Trustees notified plaintiff of its decision via United
States mail on April 25, 2005.
     On May 25, 2005, plaintiff filed a complaint for administrative
review of the denial of her claim. The complaint named IMRF as the
sole defendant and a single summons was served thereon. IMRF
moved to dismiss plaintiff’s complaint pursuant to section 2–619(a)
of the Code of Civil Procedure (735 ILCS 5/2–619(a) (West 2004)).
IMRF contended that dismissal was required because plaintiff failed
to name the IMRF Board of Trustees as a defendant.
     Plaintiff subsequently moved for leave to amend the complaint to
add the Board of Trustees as a defendant. In her motion, plaintiff
claimed that section 3–103(2) of the Administrative Review Law
(735 ILCS 5/3–103(2) (West 2004)) “allows a complaint in an
administrative review action to be amended to add as a party
defendant the board that acted on behalf of a governmental entity in
effectuating the administrative action which is the basis of the claim.
Estate of Smida v. Illinois Municipal Retirement Fund, 353 Ill. App.
3d 551, 289 Ill. Dec. 699, 820 N.E.2d 475 (2nd Dist. 2004).”
     IMRF filed an objection to plaintiff’s motion for leave to amend.
In a supporting memorandum, IMRF acknowledged that the appellate
court in Smida, with one justice dissenting on denial of rehearing,

                                 -2-
held that section 3–103(2) of the Administrative Review Law (735
ILCS 5/3–103(2) (West 2004)) allowed plaintiff to amend her
complaint to name the Board of Trustees as an additional defendant.
However, IMRF contended that “there is an additional issue, not
decided by the Smida court, for this Court to consider.” IMRF
thereupon raised the constitutional issue that Public Act 89–685,
which amended, among other statutes, section 3–103 of the
Administrative Review Law, violates the single subject clause of
section 8(d) of article IV of the Illinois Constitution of 1970.
    The circuit court sustained IMRF’s objection. In a memorandum
order filed December 16, 2005, the court ruled that Public Act
89–685 was unconstitutional as violative of the single subject clause
of section 8(d) of article IV of the Illinois Constitution. Consequently,
the circuit court denied plaintiff’s motion for leave to amend her
complaint. In an order filed January 31, 2006, the circuit court,
pursuant to its prior ruling, granted IMRF’s motion to dismiss
plaintiff’s complaint for failure to add the Board of Trustees as a
defendant.
    Because the circuit court declared a statute of this state
unconstitutional, this direct appeal followed. 134 Ill. 2d R. 302(a).

                           II. ANALYSIS
   This court acquired jurisdiction of the present case because a
constitutional question is involved. However, while the case was
under advisement, we discerned a threshold issue of statutory
construction that could render adjudication of the constitutional issue
unnecessary.

                         A. Prudential Restraint
    It is quite established that this court will not address constitutional
issues that are unnecessary for the disposition of the case. See, e.g.,
In re E.H., 224 Ill. 2d 172, 178 (2006) (collecting cases). This policy
derives from a sensitive understanding of American constitutional
government. The Illinois Constitution establishes three coequal
branches of government, each with its own powers and functions. Ill.
Const. 1970, art. II, §1. The constitution declares that the legislative
branch makes laws, and that the judicial branch decides cases. To

                                   -3-
properly perform its constitutional function, a court must occasionally
determine the constitutionally of a statute. In so doing, the court is
exercising the power to decide the case before it. The determination
of the constitutionality of a statute when not required to decide the
case can impinge upon the lawmaking function of the legislature.
Indiana Wholesale Wine & Liquor Co. v. State, 695 N.E.2d 99, 107
(Ind. 1998). The policy of prudential judicial restraint is grounded in
those considerations that form the unique character of judicial review
of government action for constitutionality. The policy is based on the
delicacy of that function, the necessity of each branch of government
keeping within its power, and the inherent limitations of the judicial
process. Indiana Wholesale Wine, 695 N.E.2d at 107, quoting Rescue
Army v. Municipal Court of Los Angeles, 331 U.S. 549, 571, 91 L.
Ed. 1666, 1679, 67 S. Ct. 1409, 1421 (1947).
    Accordingly: “If [constitutional questions] become indispensably
necessary to a case, the court must meet and decide them; but if the
case may be determined on other points, a just respect for the
legislature requires, that the obligation of its laws should not be
unnecessarily and wantonly assailed.” Ex parte Randolph, 20 F. Cas.
242, 254 (C.C.D. Va. 1833) (Marshall, circuit judge) (quoted in
Indiana Wholesale Wine, 695 N.E.2d at 106 n.18). Illinois courts have
exercised this policy of prudential judicial restraint in cases
presenting constitutional issues arising from the legislative article of
the Illinois Constitution. See, e.g., Bender v. City of Chicago, 58 Ill.
2d 284, 287 (1974); Commissioners of Drainage District No. 5 v.
Arnold, 383 Ill. 498, 507 (1943); Town of Cicero v. Illinois Ass’n of
Firefighters, IAFF Local 717, 338 Ill. App. 3d 364, 377-78 (2003)
(declining adjudication of alleged single-subject clause violation).
    In the present case, the seminal question must be whether the
Administrative Review Law, as amended by Public Act 89–685,
allowed plaintiff to amend her complaint for administrative review to
add the Board of Trustees as a defendant. Manifestly, if the
Administrative Review Law, as amended, does not allow plaintiff to
amend her complaint to add the Board of Trustees as a defendant,
then a nonconstitutional issue of statutory construction is presented,
and the alternative constitutional issue should not be reached. See,
e.g., Bismarck Hotel Co. v. Petriko, 21 Ill. 2d 481, 485-86 (1961);
City of Aurora ex rel. Egan v. Young Men’s Christian Ass’n, 9 Ill. 2d

                                  -4-
286, 290-91 (1956); Fairbanks, Morse & Co. v. City of Freeport, 5
Ill. 2d 85, 89-90 (1955). Subsequent to oral argument, we directed
both parties to file supplemental briefs on this nonconstitutional issue.

                        B. Statutory Construction
     Plaintiff’s complaint for administrative review named IMRF only
and a single summons was served thereon. IMRF moved to dismiss
plaintiff’s complaint, pursuant to section 2–619(a) of the Code of
Civil Procedure (735 ILCS 5/2–619(a) (West 2004)), because
plaintiff failed to name the Board of Trustees as a defendant. The
circuit court granted IMRF’s motion. The purpose of a motion to
dismiss under section 2–619 of the Code of Civil Procedure is to
afford litigants a means to dispose of issues of law and easily proved
issues of fact at the outset of a case. People v. Philip Morris, Inc., 198
Ill. 2d 87, 94 (2001). An appeal from a section 2–619 dismissal is the
same in nature as one following a grant of summary judgment. In
both instances, the reviewing court must ascertain whether the
existence of a genuine issue of material fact should have precluded
the dismissal, or absent such an issue of fact, whether dismissal is
proper as a matter of law. Review is de novo. Carroll v. Paddock, 199
Ill. 2d 16, 22 (2002); Guzman v. C.R. Epperson Construction, Inc.,
196 Ill. 2d 391, 397 (2001).
     As earlier discussed, this case turns on the correct interpretation
of several sections of the Administrative Review Law. IMRF’s
enabling legislation provides that “the Administrative Review Law,
and all amendments and modifications thereof and the rules adopted
pursuant thereto shall apply to and govern all proceedings for the
judicial review of final administrative decisions of the retirement
board.” 40 ILCS 5/7–220 (West 2004). Although the Illinois
Constitution grants an appeal as a matter of right from all final
judgments of the circuit court (Ill. Const. 1970, art. VI, §6), the
constitution provides that final administrative decisions are
appealable only “as provided by law” (Ill. Const. 1970, art. VI, §9).
Because review of a final administrative decision may be obtained
only as provided by statute, a court exercises “special statutory
jurisdiction” when it reviews an administrative decision. Special
statutory jurisdiction is limited to the language of the statute
conferring it and the court has no powers from any other source. A

                                   -5-
party seeking to invoke a court’s special statutory jurisdiction must
strictly comply with the procedures prescribed by the statute.
Collinsville Community Unit School District No. 10 v. Regional
Board of School Trustees of St. Clair County, 218 Ill. 2d 175, 181-82
(2006); ESG Watts, Inc. v. Pollution Control Board, 191 Ill. 2d 26,
29-30 (2000). The Administrative Review Law was an innovation and
a departure from the common law, and the procedures established
therein must be followed. Rodriguez v. Sheriff’s Merit Comm’n, 218
Ill. 2d 342, 349-50 (2006). Thus, whether dismissal of plaintiff’s
complaint was warranted depends on whether plaintiff strictly
complied with the requirements of the Administrative Review Law.
     Section 3–102 of the Administrative Review Law mandates that
parties to a proceeding before an administrative agency shall be
barred from obtaining judicial review of the agency’s administrative
decision unless review is sought “within the time and in the manner”
provided by the statute. 735 ILCS 5/3–102 (West 2002). Section
3–103 mandates: “Every action to review a final administrative
decision shall be commenced by the filing of a complaint and the
issuance of summons within 35 days from the date that a copy of the
decision sought to be reviewed was served upon the party affected by
the decision.” 735 ILCS 5/3–103 (West 2004). Section 3–107(a)
mandates that “the administrative agency and all persons, other than
the plaintiff, who were parties of record to the proceedings before the
administrative agency shall be made defendants.” 735 ILCS
5/3–107(a) (West 2004). This requirement “is mandatory and
specific, and admits of no modification.” Winston v. Zoning Board of
Appeals, 407 Ill. 588, 595 (1950). Noncompliance with the joinder
provisions of the Administrative Review Law requires dismissal of
the review proceeding. Collinsville Community Unit School District,
218 Ill. 2d at 183; McGaughy v. Illinois Human Rights Comm’n, 165
Ill. 2d 1, 12 (1995).
     However, Public Act 89–685 (Pub. Act 89–685, eff. June 1, 1997)
amended, inter alia, these sections of the Administrative Review Law
by adding similarly worded exceptions. The legislature added the
following exception to the 35-day limitations period of section 3–103:
             “(2) *** a complaint filed within the time limit
         established by this Section may be amended to add an
         employee, agent, or member of an administrative agency,

                                 -6-
        board, committee, or government entity, who acted in an
        official capacity as a party of record to the administrative
        proceeding, if the administrative agency, board, committee, or
        government entity is a party to the administrative review
        action. If the director or agency head, in his or her official
        capacity, is a party to the administrative review, a complaint
        filed within the time limit established by this Section may be
        amended to add the administrative agency, board, committee,
        or government entity.” 735 ILCS 5/3–103(2) (West 2004).
Similarly, Public Act 89–685 inserted this corresponding exception
in section 3–107(a):
        “No action for administrative review shall be dismissed ***
        based upon the failure to name an employee, agent, or
        member, who acted in his or her official capacity, of an
        administrative agency, board, committee, or government
        entity, where the administrative agency, board, committee, or
        government entity, has been named as a defendant as
        provided in this Section. Naming the director or agency head,
        in his or her official capacity, shall be deemed to include as
        defendant the administrative agency, board, committee, or
        government entity that the named defendants direct or head.
        No action for administrative review shall be dismissed ***
        based upon the failure to name an administrative agency,
        board, committee, or government entity, where the director or
        agency head, in his or her official capacity, has been named as
        a defendant as provided in this Section.” 735 ILCS 5/3–107(a)
        (West 2004).1
We must determine whether these exceptions to the mandatory
joinder requirements of the Administrative Review Law allowed
plaintiff to amend her complaint to add the Board of Trustees as a
defendant.
    The primary rule of statutory construction is to give effect to the
intent of the legislature. The best evidence of legislative intent is the
statutory language itself, which must be given its plain and ordinary


    1
    Public Act 89–685 also inserted a corresponding exception in the
summons requirement of section 3–105 (735 ILCS 5/3–105 (West 2004)).

                                  -7-
meaning. The statute should be evaluated as a whole. Where the
meaning of a statute is unclear from a reading of its language, courts
may look beyond the statutory language and consider the purpose of
the law, the evils it was intended to remedy, and the legislative
history of the statute. Stroger v. Regional Transportation Authority,
201 Ill. 2d 508, 524 (2002); see Advincula v. United Blood Services,
176 Ill. 2d 1, 16-19 (1996).
     In her supplemental brief, plaintiff contends that section 3–103(2)
of the Administrative Review Law (735 ILCS 5/3–103(2) (West
2004)) allows a complaint for administrative review to be amended
after the initial 35-day period to add the board of an administrative
agency or public entity as a party defendant when the agency was
named as a party in the initial complaint. Plaintiff relies primarily on
Estate of Smida v. Illinois Municipal Retirement Fund, 353 Ill. App.
3d 551 (2004).
     In Smida, the circuit court granted IMRF’s motion to dismiss the
plaintiff’s complaint for administrative review because the plaintiff
failed to comply with section 3–107(a) of the Administrative Review
Law by not naming as a defendant the Board of Trustees. Smida, 353
Ill. App. 3d at 552. The appellate court in Smida was presented with
the exact issue as presented in this case: “Our inquiry is whether the
Board [of Trustees], the party that plaintiff sought to add to the
complaint, qualified for amendment under section 3–103(2) of the
Review Law.” Smida, 353 Ill. App. 3d at 553. IMRF argued that the
statute permits the addition as a defendant of only “an employee,
agent, or member of an administrative agency, board, committee, or
government entity.” 735 ILCS 5/3–103(2) (West 2002). IMRF argued
that the Board of Trustees was the “administrative agency” and,
therefore, could not be an employee, agent, or member of the agency.
Thus, according to IMRF, the plaintiff was properly denied leave to
amend the complaint.
     The Smida majority acknowledged case law holding that “a board
that renders the final decision of an administrative agency satisfies the
definition of ‘administrative agency’ in section 3–101 of the Review
Law (735 ILCS 5/3–101 (West 2002)) and therefore must be named
as a defendant under section 3–107(a) of the Review Law or the
complaint must be dismissed.” Smida, 353 Ill. App. 3d at 553.
However, the Smida majority then distinguished that rule because it

                                  -8-
addressed who must be named as a defendant pursuant to section
3–107(a), while the issue before the Smida court was whether
plaintiff could amend her complaint pursuant to section 3–103(2).
    The court examined section 3–103(2) and discerned three
conditions to qualify for amendment. First, an administrative agency,
board, committee, or government entity must be a party to the action.
Second, the party sought to be added must be an “employee, agent, or
member of an administrative agency, board, committee, or
government entity.” Third, the employee, agent, or member of the
administrative agency must have “ ‘acted in an official capacity as a
party of record to the administrative proceeding.’ ” Smida, 353 Ill.
App. 3d at 553-54, quoting 735 ILCS 5/3–103(2) (West 2002). The
Smida majority considered this statutory language to be ambiguous
because it was “unclear” whether it applied to the Board of Trustees.
Smida, 353 Ill. App. 3d at 554.
    The Smida majority then concluded that the Board of Trustees
qualifies for amendment for the following reasons. In the complaint,
plaintiff named a government entity, IMRF, as a party. Additionally,
there was no dispute that the Board of Trustees was a party of record
to the administrative proceeding. Lastly, whether the Board of
Trustees was an employee, agent, or member of IMRF, the Smida
majority concluded that the Board of Trustees was “a member of
IMRF.” Smida, 353 Ill. App. 3d at 554. The court stated that its
conclusion was consistent with the legislative intent behind section
3–103(2), which requires a liberal construction. Smida, 353 Ill. App.
3d at 554. The Smida court reversed the circuit court’s dismissal of
the plaintiff’s complaint. Smida, 353 Ill. App. 3d at 554-55.
    Justice Gilleran Johnson dissented from the denial of rehearing.
Smida, 353 Ill. App. 3d at 554-A, 820 N.E.2d at 480 (Gilleran
Johnson, J., dissenting upon denial of rehearing). She was of the
opinion that the Board of Trustees was the administrative agency that
section 3–107(a) required the plaintiff to name as a defendant.
Further, she believed that section 3–103(2) “was intended to allow a
plaintiff to amend a complaint for administrative review to add an
individual as an adverse party, if the individual was an employee,
agent, or member of an agency, board, or entity, and the agency,
board, or entity had been named in the original complaint.”
(Emphases added.) Smida, 353 Ill. App. 3d at 554-C, 820 N.E.2d at

                                -9-
480 (Gilleran Johnson, J., dissenting upon denial of rehearing). As the
Board of Trustees is not an individual, the dissent concluded that the
exceptions contained in sections 3–103(2) and 3–107(a) did not
apply. Smida, 353 Ill. App. 3d at 554-D, 820 N.E.2d at 481 (Gilleran
Johnson, J., dissenting upon denial of rehearing).
     In its supplemental brief, IMRF contends that the Smida majority
misconstrued section 3–103(2) of the Administrative Review Law.
IMRF asserts that the above-quoted exceptions to the mandatory
joinder requirements, contained in sections 3–103(2) and 3–107(a),
do not apply to this case. IMRF contends that plaintiff, therefore, was
required to name the Board of Trustees as a defendant, and her failure
to do so required dismissal of her complaint for administrative
review.
     We agree with IMRF’s contention. We reject the holding of the
Smida court, upon which plaintiff relies, that the Board of Trustees is
a “member” of IMRF. The reasoning that the Smida majority
employed to reach its conclusion was flawed in at least two respects.
     First, the Smida majority’s attempt to construe section 3–103(2)
of the Administrative Review Law in isolation and without reference
to section 3–107(a) was erroneous. We repeat: a court determines the
legislative intent in enacting a statute by examining the entire statute
and by construing each material part of the legislation together, and
not each part or section alone. Castaneda v. Illinois Human Rights
Comm’n, 132 Ill 2d 304, 318-21 (1989) (construing together several
sections of the Administrative Review Law).
     Second, the Smida court erred in concluding that section 3–103(2)
was ambiguous, thereby requiring the court to look beyond its
statutory language. There is no rule of statutory construction that
authorizes a court to declare that the legislature did not mean what the
plain language of the statute says. Midstate Siding & Window Co. v.
Rogers, 204 Ill. 2d 314, 320-21 (2003). We repeat that a court should
first look to the statutory language as the best indication of legislative
intent without resorting to other aids for construction. Where the
language of a statute is plain and unambiguous, a court need not
consider other interpretive aids. Envirite Corp. v. Illinois
Environmental Protection Agency, 158 Ill. 2d 210, 216-17 (1994);
DiFoggio v. Retirement Board of the County Employees Annuity &
Benefit Fund, 156 Ill. 2d 377, 382-83 (1993) (and cases cited therein).

                                  -10-
     The plain language of sections 3–103(2) and 3–107(a), considered
together, clearly refutes the erroneous reasoning of the Smida court.
A complaint for administrative review, filed within the 35-day
limitations period, may be amended to add “an employee, agent, or
member” of an agency, board, committee, or entity, who acted in an
official capacity as a party of record in the administrative proceeding,
if the entity is a party to the administrative review action. 735 ILCS
5/3–103(2) (West 2004). Correspondingly, the complaint shall not be
dismissed for failure to name as a defendant the same series of
individuals, i.e., “an employee, agent, or member” of the same list of
entities, who acted in “his or her” official capacity, if the entity had
been named as a defendant. 735 ILCS 5/3–107(a) (West 2004). The
complaint may be amended to add the entity if the director or agency
head is a party to the administrative review action (735 ILCS
5/3–103(2) (West 2004)) and, further, naming the director or agency
head is deemed to include the agency (735 ILCS 5/3–107(a) (West
2004)). Correspondingly, the action shall not be dismissed for failure
to include as a defendant the entity where the director or agency head
has been named as a defendant. 735 ILCS 5/3–107(a) (West 2004).
We find no legislative intent in this statutory language to overrule the
long-established requirement that a complaint for administrative
review name as a defendant the administrative agency. Cuny v.
Annunzio, 411 Ill. 613, 617 (1952); 735 ILCS 5/3–107(a) (West
2004). The only exceptions the statutory language has carved out are
those specified above.
     The plain meaning of these two provisions, considered together,
expressly allows amending a complaint for administrative review to
add an individual who is an employee, agent, or member of the
decisionmaking agency when the agency has been named as a
defendant. In other words, section 3–103(2) applies only to an
individual who is an employee, agent, or member of the
decisionmaking body that has already been named as a defendant in
the complaint for administrative review. However, this case does not
present that situation. IMRF was not the agency that rendered the
decision in this case. The Board of Trustees is not an individual who
is a “member” of IMRF.
     The dissent views this reading of sections 3–103(2) and 3–107(a)
as “flawed” and “unsound.” Slip op. at 22 (Kilbride, J., dissenting,

                                 -11-
joined by Karmeier, J.). The dissent construes sections 3–103(2) and
3–107(a) separately, emphasizing the possessive pronouns “his or
her” in section 3–107(a), as to create a different exception in each
section. The dissent views section 3–107(a) as precluding the
dismissal of any administrative review action because an individual
who acted in his or her official capacity was not named as a
defendant, as long as the administrative agency, board, committee, or
government entity has already been named. However, according to
the dissent, section 3–103(2) allows administrative review plaintiffs
to amend their complaints belatedly to name any type of “employee,
agent, or member” who acted in an official capacity relevant to an
agency, board, committee, or government entity that is already a party
to the action. The dissent concludes that the plain language of
sections 3–103(2) and 3–107(a) does not prevent the application of
section 3–103(2) to cure plaintiff’s failure to name the Board. Slip op.
at 22-24 (Kilbride, J., dissenting, joined by Karmeier, J.).
    By failing to read sections 3–103(2) and 3–107(a) in harmony and
as a whole, the dissent errs in concluding that the legislature intended
“to identify different groups in these two sections.” Slip op. at 22
(Kilbride, J., dissenting, joined by Karmeier, J.). Initially, the dissent
begins by quoting only to the first sentence of section 3–103(2),
overlooking the second sentence, which provides: “If the director or
agency head, in his or her official capacity, is a party to the
administrative review, a complaint filed within the time limit
established by this Section maybe amended to add the administrative
agency, board, committee, or government entity.” 735 ILCS
5/3–103(2) (West 2002). By this sentence the legislature plainly
describes the only circumstance whereby a plaintiff may amend a
complaint for administrative review to add a board. The dissent’s
construction of section 3–103(2), based solely on its first sentence,
would render the second sentence superfluous. “[O]ne of the
fundamental principles of statutory construction is to view all of the
provisions of a statute as a whole. [Citation.] Words and phrases
should not be construed in isolation, but interpreted in light of other
relevant portions of the statute so that, if possible, no term is rendered
superfluous or meaningless.” Land v. Board of Education of the City
of Chicago, 202 Ill. 2d 414, 422 (2002).
    In addition, the dissent’s reading of section 3–103(2) would
render section 3–107(a) meaningless. Under the plain language of

                                  -12-
section 3–107(a), the plaintiff was required to name the Board of
Trustees as a defendant in her administrative review action, as the
Board of Trustees issued the “final decision” subject to review. See
735 ILCS 5/3–107(a) (West 2004) (“[I]n any action to review any
final decision of an administrative agency, the administrative agency
*** shall be made [a] defendant[ ]”). Because the plaintiff failed to
name the Board of Trustees as a defendant, her action clearly was
subject to dismissal pursuant to section 3–107(a). Yet, under the
dissent’s interpretation of section 3–103(2), a complaint that
improperly fails to name the Board of Trustees as a defendant could
never be dismissed for lack of jurisdiction, because the plaintiff could
amend the complaint to include the Board of Trustees as a defendant
whenever it saw fit.
    Further, the dissent errs in giving undue importance to the
possessive pronouns “his or her” found in section 3–107(a) and the
indefinite article “an” in section 3–103(2). “Rather than meander
through the intricacies of the many principles of statutory
construction” (Scadron v. City of Des Plaines, 153 Ill. 2d 164, 185
(1992)), we simply conclude that, viewing sections 3–103(2) and
3–107(a) together, the legislature intended to establish the same
corresponding exceptions to statutory filing requirements.
    Although we find sections 3–103(2) and 3–107(a) unambiguous,
our reading of these sections finds support in the legislative history.
As earlier noted, Public Act 89–685 (House Bill 346) added section
3–103(2). When introducing the legislation, Senator Hawkinson
stated:
        “[House Bill 346] allows a plaintiff in an administrative
        review action to obtain service on the agency if they have
        already served the agency head or to refile against an
        employee acting in his official capacity if they have already
        served the agency. Without this change, we’re finding
        them–some cases are being dismissed because all necessary
        parties have not been named and served.” 89th Ill. Gen.
        Assem., Senate Proceedings, May 8, 1996, at 12-13
        (statements of Senator Hawkinson).
This explanation indicates the amendments to the Administrative
Review Law contained in Public Act 89–685 were intended to allow
a plaintiff to amend a timely filed complaint for administrative review
by adding an agency if the agency head was named, or by adding an

                                 -13-
individual if the individual was an employee of a properly named
agency.
    In her supplemental brief, plaintiff characterizes this conclusion
as “spurious.” Citing IMRF’s enabling legislation, plaintiff argues
that IMRF is, within the meaning of section 3–103(2), an
administrative agency or governmental entity. Further, according to
plaintiff, the Board of Trustees would not exist without IMRF, and
the legislature created the Board of Trustees to carry out IMRF’s
various functions. Therefore, according to plaintiff, the Board of
Trustees is a “member,” or acts as an “agent,” of IMRF.
Consequently, since plaintiff’s initial complaint named IMRF as a
defendant, plaintiff argues that the Board of Trustees, as an agent or
member of IMRF, can be added as a party defendant pursuant to
section 3–103(2).2 Plaintiff argues that this conclusion accords with
the policy of the Code of Civil Procedure, in which the
Administrative Review Law is codified, that the Code “shall be
liberally construed, to the end that controversies may be speedily and
finally determined according to the substantive rights of the parties.”
735 ILCS 5/1–106 (West 2004).
    This contention completely lacks merit. Section 3–101 of the
Administrative Review Law defines “administrative agency” as a
person or group having the power to make administrative decisions.
735 ILCS 5/3–101 (West 2004). Several sections of IMRF’s enabling
legislation, codified in article VII of the Pension Code, clearly define
the Board of Trustees as the “administrative agency.” 40 ILCS
5/7–178, 7–200, 7–220 (West 2004). While the Board of Trustees
may be an arm of IMRF, the Board of Trustees is the body that acted
as the administrative agency and entered the administrative decision
that is subject to administrative review. Therefore, we hold that the
Board of Trustees is the “administrative agency” as that term is
defined by the Administrative Review Law. Cuny, 411 Ill. at 616-17;
see Wilson v. State Employees’ Retirement System, 336 Ill. App. 3d
199, 203-05 (2002); Veazey v. Baker, 322 Ill. App. 3d 599, 602-03
(2001) (collecting cases). Consequently, the Board of Trustees cannot
be an “employee, agent, or member” of IMRF within the meaning of


     2
      The dissent accepts this argument. Slip op. at 18-22 (Kilbride, J.,
dissenting, joined by Karmeier, J.).

                                  -14-
sections 3–103(2) and 3–107(a) of the Administrative Review Law.
The statutory language, being mandatory and specific, and admitting
of no modification (Cuny, 411 Ill. at 617), does not require any aids
for construction, such as section 1–106 of the Code of Civil
Procedure (735 ILCS 5/1–106 (West 2004)).
    The Smida court summarily concluded that the language of
section 3–103(2) was “unclear” and, therefore, ambiguous. Smida,
353 Ill. App. 3d at 554. However, a court should not attempt to read
a statute other than in the manner in which it was written. In applying
plain and unambiguous language, it is not necessary for a court to
search for any subtle or not readily apparent intention of the
legislature. Envirite, 158 Ill. 2d at 217; DiFoggio, 156 Ill. 2d at 383.
The Smida court had to look no further than the plain language of the
Administrative Review Law itself. Estate of Smida v. Illinois
Municipal Retirement Fund, 353 Ill. App. 3d 551 (2004), is hereby
overruled.
    In its supplemental brief, IMRF cites to McGaw Medical Center
of Northwestern University v. Department of Employment Security,
369 Ill. App. 3d 37 (2006), appeal allowed, 223 Ill. 2d 637 (2007)
(table). In McGaw, the plaintiff’s complaint for administrative review
named as defendants the Illinois Department of Employment Security
(IDES) and its Director, but failed to name the IDES Board of
Review. After the expiration of the 35-day limitations period, the
defendants moved to dismiss the complaint based on the plaintiff’s
failure to name the Board as a defendant. The plaintiff moved to
amend the complaint. However, the circuit court denied the plaintiff’s
motion for leave to amend and granted the defendants’ motion to
dismiss the complaint. Before the appellate court, the plaintiff
contended that it should have been allowed to add the Board as a
defendant pursuant to section 3–103(2), relying on Smida. McGaw,
369 Ill. App. 3d at 39-43. Expressly disagreeing with the reasoning
and conclusion of the Smida majority, the McGaw court construed
section 3–103(2) to not allow a plaintiff to amend a complaint for
administrative review to add a “board” as a defendant.
    The McGaw court opined that “[s]ection 3–103 conforms to
section 3–107.” McGaw, 369 Ill. App. 3d at 44. Construing sections
3–103(2) and 3–107(a) together, the McGaw court reasoned:
             “The statutes create exceptions to the rule that a complaint
         for administrative review that fails to name all necessary

                                  -15-
         parties within the 35-day limitations period must be dismissed
         without leave to amend. But the exceptions do not apply here.
         Section 3–107 makes clear that the administrative agency
         rendering the decision sought to be reviewed must be named
         as a defendant. If the administrative agency is not named, it
         may be joined if the agency’s director or agency head was
         made a defendant. The administrative agency that rendered
         the decision in this case is the Board. As such, plaintiff was
         required to name the Board as a defendant or, under the
         exceptions created by sections 3–107 and 3–103, the Board’s
         director or agency head. Plaintiff failed to name either.”
         McGaw, 369 Ill. App. 3d at 44-45.
The McGaw court concluded “that plaintiff’s complaint was properly
dismissed, without leave to amend, for failure to comply strictly with
sections 3–103 and 3–107 of the Review Law.” McGaw, 369 Ill. App.
3d at 45-46.
    In the present case, the Board of Trustees was the administrative
agency that plaintiff, under section 3–107(a) of the Administrative
Review Law (735 ILCS 5/3–107(a) (West 2004)), was required to
name as a defendant. IMRF’s motion to dismiss plaintiff’s complaint
for administrative review is meritorious because plaintiff failed to
name the Board of Trustees as a defendant within the initial 35-day
limitations period, and because sections 3–103(2) and 3–107(a) of the
Administrative Review Law (735 ILCS 5/3–103(2), 3–107(a) (West
2004)) do not allow plaintiff to so amend her complaint. Although the
circuit court dismissed plaintiff’s complaint for a different reason, the
reasons given for a judgment or order are not material if the judgment
or order itself is correct. It is the judgment that is on appeal to a court
of review and not what else may have been said by the lower court.
The reviewing court need not accept the reasons given by the circuit
court for its judgment. Rather, a reviewing court can uphold the
decision of the circuit court on any grounds which are called for by
the record regardless of whether the circuit court relied on the
grounds and regardless of whether the circuit court’s reasoning was
correct. Rodriguez, 218 Ill. 2d at 357, quoting Bell v. Louisville &
Nashville R.R. Co., 106 Ill. 2d 135, 148 (1985) (and cases cited
therein). Accordingly, we affirm the ultimate judgment of the circuit
court granting IMRF’s motion to dismiss plaintiff’s complaint for
administrative review for the reasons stated in this opinion.

                                   -16-
    “It remains the mandate of this court that constitutional issues be
considered only when the case may not be decided on
nonconstitutional grounds.” Mulay v. Mulay, 225 Ill. 2d 601, 611
(2007). Our disposition of this cause obviates the need to determine
the constitutionality of Public Act 89–685. See, e.g., Beahringer v.
Page, 204 Ill. 2d 363, 378 (2003); Bonaguro v. County Officers
Electoral Board, 158 Ill. 2d 391, 399 (1994).

                         III. CONCLUSION
    For the foregoing reasons, the December 16, 2005, order of the
circuit court of Lake County, which declared Public Act 89–685
unconstitutional, is vacated. The January 31, 2006, order of the circuit
court, which granted IMRF’s motion to dismiss plaintiff’s complaint
for administrative review, is affirmed for the reasons stated in this
opinion.

                                 Affirmed in part and vacated in part.

    JUSTICE KILBRIDE, dissenting:
    I respectfully dissent from the majority opinion because I believe
section 3–103(2) of the Administrative Review Law (735 ILCS
5/3–103(2) (West 2004)) permits Ultsch to add the Board of Trustees
as a defendant after the expiration of the 35-day limitations period.
Thus, I believe this court should address the constitutional issue
presented in this appeal.
    Section 3–103(2) allows an otherwise timely complaint to be
amended belatedly:
            “to add an employee, agent, or member of an
        administrative agency, board, committee, or government
        entity, who acted in an official capacity as a party of record to
        the administrative proceeding, if the administrative agency,
        board, committee, or government entity is a party to the
        administrative review action ***.” 735 ILCS 5/3–103(2)
        (West 2004).
Here, determining if this section applies requires us to consider
whether: (1) IMRF is an “administrative agency, board, committee,
or government entity”; (2) IMRF is “a party to the administrative

                                  -17-
review action”; (3) the Board of Trustees is “an employee, agent, or
member” of IMRF; and (4) the Board acted “in an official capacity as
a party of record to the administrative proceeding.” 735 ILCS
5/3–103(2) (West 2004).
    The answers to the second and fourth inquiries are undisputably
“yes.” IMRF is a party named in the administrative review action, and
the Board was a party of record when it rendered its final
administrative decision in its official capacity. Thus, the only pending
questions are whether IMRF is an “administrative agency, board,
committee, or government entity” and whether the Board is “an
employee, agent, or member” of IMRF within the meaning of the
statute. To resolve these questions, the court must employ our
traditional rules of statutory construction. As the majority notes (slip
op. at 7-8), the goal of statutory construction is to effectuate the
legislature’s intent, as best revealed by the plain and ordinary
meaning of the language used in the statute.
    Applying this rule, the court must first consider the plain and
ordinary meaning of the word “entity.” The dictionary defines
“entity” to mean “BEING, EXISTENCE; esp.: independent, separate,
or self-contained existence.” Webster’s Third New International
Dictionary 758 (1993). To determine whether IMRF meets this
definition, the court looks to IMRF’s legislative roots and its real-
world functions.
    The legislature created IMRF in section 7–101 of the Illinois
Pension Code (40 ILCS 5/7–101 (West 2004)) for the stated purpose
of “provid[ing] a sound and efficient system for the payment of
annuities and other benefits, *** to certain officers and employees,
and to their beneficiaries, of municipalities” (40 ILCS 5/7–102 (West
2004)). Its mission is “to efficiently and impartially develop,
implement and administer programs that provide income protection
to members and their beneficiaries on behalf of participating
employers in a prudent manner.” 40 ILCS 5/7–102 (West 2004).
Notably, the legislature expressly granted IMRF, not the Board,
statutory authority to institute litigation against participating
municipalities and instrumentalities to recover delinquent
contributions when other statutory measures have failed. 40 ILCS
5/7–172.1 (West 2004). Thus, the enabling legislation recognized
IMRF as a separate government entity, capable of actions independent
of the Board.

                                 -18-
    Indeed, the record on appeal further establishes IMRF as a
separate entity. In its supplemental brief, IMRF does not argue that it
is not a government entity. IMRF’s court filings, including its motion
to dismiss Ultsch’s complaint for administrative review and related
documents, were filed in its own name. IMRF has a main office, a
mailing address, its own letterhead, and a staff, including the
associate general counsel involved in this case. Ultsch’s 1987 “Notice
of Participation in IMRF” was on a form bearing only IMRF’s name
in the heading. In addition, Ultsch applied for disability benefits on
an IMRF form stating its mailing address and the phone number of its
own service representatives, with no reference to the Board.
Similarly, other forms in the record noted IMRF’s unique contact
information. IMRF and members of its disability claims department
were also expressly named in extensive correspondence with the
medical experts who reviewed Ultsch’s claim, but the Board was not
mentioned. Similar designations appear on correspondence between
IMRF and Ultsch, or her counsel. The record contains no evidence
that the Board originally received or sent any of these materials.
    Moreover, Ultsch’s initial denial letter was from the IMRF
benefits manager on IMRF letterhead. That letter stated, “We
reviewed [Ultsch’s] disability claim to determine [her] eligibility for
temporary disability benefits. Our decision is that, based on the
medical evidence in our file, you do not meet IMRF’s definition of
temporary disability as defined by IMRF law.” (Emphases added.)
The letter further explained that any appeal hearings before the Board
of Trustee’s Benefit Review Committee would be conducted “in the
IMRF office.” Nothing in the denial letter indicated that IMRF was
simply acting on behalf of the Board. Similarly, the letter notifying
Ultsch’s employer, Lake County, of the denial of benefits was also
submitted by the IMRF benefits manager rather than the Board.
    Based on the documentary evidence, it is apparent that IMRF was
the sole entity processing Ultsch’s disability claim. Perhaps most
importantly, the IMRF benefits manager, not the Board, sent the
official letter notifying Ultsch that both the Benefit Review
Committee’s decision and the Board of Trustees’ final administrative
decision had upheld the denial of her claim. That letter, submitted on
IMRF letterhead, also noted that the “action by the Board of Trustees
constitutes its final administrative decision, and IMRF will take no
further action regarding this disability claim.” (Emphasis added.)

                                 -19-
Notably, this wording formally recognized the termination of IMRF’s
processing of the claim. The record establishes that IMRF actually
processed Ultsch’s disability claim through the issuance of the final
administrative decision. Accordingly, whether viewed from a
functional or a statutory perspective, IMRF is a government entity
separate from the Board, capable of independent action. Thus, I
conclude that IMRF is a “government entity.”
     The majority does not address the effect that the IMRF’s status as
a government entity has on the application of section 3–103(2),
however. Instead, it avoids the question by simply concluding that
because IMRF is not the administrative “agency that rendered the
decision in this case,” section 3–103(2) does not apply. Slip op. at 11.
The majority’s analysis fails to address the critical language in section
3–103(2) that also allows the late addition of “an employee, agent, or
member of *** [a] government entity.” (Emphasis added.) 735 ILCS
5/3–103(2) (West 2004). The majority appears to recognize only the
portion of the statutory exception allowing the late naming of “an
employee, agent, or member of an administrative agency.” (Emphasis
added.) See 735 ILCS 5/3–101 (West 2004); slip op. at 14-15.
     The majority’s position excludes the possibility that the Board can
fulfill dual roles, being both a decisionmaking administrative agency
and “an employee, agent, or member” of another government entity,
such as IMRF. See Cuny v. Annunzio, 411 Ill. 613, 616-17 (1952)
(recognizing that the Board of Review of the Department of Labor is
both an administrative agency and “a division or arm” of the
Department of Labor). Thus, the majority’s view improperly renders
the portion of the section allowing the addition of “an employee,
agent, or member *** of a government entity” mere surplusage. That
result effectively eliminates a portion of section 3–103(2) and violates
one of this court’s cardinal rules of statutory construction. See Fisher,
221 Ill. 2d at 115; slip op. at 12, citing Land v. Board of Education of
the City of Chicago, 202 Ill. 2d 414, 422 (2002). That rule mandates
that each word, clause, and sentence in a statute be given a reasonable
meaning whenever possible. Advincula v. United Blood Services, 176
Ill. 2d 1, 26 (1996). Applying that rule here compels the court to
conclude that IMRF is covered by section 3–103(2) and is a
“government entity” within the plain meaning of that section.
     Having made this determination, the court must next consider
whether the Board is “an employee, agent, or member” of IMRF

                                  -20-
within the meaning of section 3–103(2). The Board is not an
“employee” of IMRF as that term is defined in the Pension Code
because its members do not “[r]eceive[ ] earnings as payment for the
performance of personal services or official duties out of the general
fund of a municipality, or out of any special fund or funds.” 40 ILCS
5/7–109 (West 2004). Indeed, section 7–175 of the Pension Code
specifically precludes Board members from receiving payments for
their services, stating that they “shall serve without compensation.”
40 ILCS 5/7–174(g) (West 2004).
    The term “agent,” however, does fit the Board’s role with IMRF.
An “agent” is “[o]ne who is authorized to act for or in place of
another; a representative.” Black’s Law Dictionary 68 (8th ed. 2004).
See also Webster’s Third New International Dictionary 40 (1993)
(defining an “agent” as “one that acts for or in the place of another by
authority from him: as *** a representative, emissary, or official of
a government”). Among the powers and duties statutorily granted to
the Board (40 ILCS 5/7–178 (West 2004)) are preparing IMRF’s
operating budget (40 ILCS 5/7–180 (West 2004)), compelling
witnesses “to testify upon any necessary matter concerning the fund”
(40 ILCS 5/7–181 (West 2004)), requesting information “as is
necessary for the proper operation of the fund” (40 ILCS 5/7–183
(West 2004)), keeping permanent records of Board proceedings and
other records “necessary or desirable for administration of the Fund”
(40 ILCS 5/7–197 (West 2004)), and “carry[ing] on generally any
other reasonable activities, including, without limitation, the making
of administrative decisions on participation and coverage, which are
necessary for carrying out the intent of this fund” (40 ILCS 5/7–200
(West 2004)). By performing these duties, the Board acts as a
representative of IMRF, making it an agent of the fund.
    Thus, adhering strictly to the plain language of the statute, the
Board is an agent of IMRF, a government entity already named as a
party on administrative review, that acted in its official capacity as a
party of record in this administrative proceeding. That is all that is
required under section 3–103(2) to allow Ultsch to amend her
administrative complaint to name the Board after the expiration of the
35-day limitations period. See 735 ILCS 5/3–103(2) (West 2004).
    Nonetheless, the majority attempts to support its contrary
conclusion by reading section 3–103(2) with section 3–107(a) (735
ILCS 5/3–107(a) (West 2004)) and the definitions in section 3–101

                                 -21-
(735 ILCS 5/3–101 (West 2004)). Slip op. at 11-14. The majority first
correctly states that section 3–107(a) mandates that “ ‘the
administrative agency *** shall be made [a] defendant[ ].’ ” Slip op.
at 6, quoting 735 ILCS 5/3–107(a) (West 2004). Relying on the
definitions in section 3–101 (735 ILCS 5/3–101 (West 2004)), the
majority next states that the Board is “the administrative agency” that
must be named because it had the power to make the administrative
decision denying Ultsch benefits. Slip op. at 14. While I agree with
these statements, I believe the majority’s subsequent statutory
construction, based on a flawed comparison of the language in section
3–103(2) and section 3–107(a), is unsound.
     Section 3–107(a) precludes the dismissal for lack of jurisdiction
of any administrative review action “based upon the failure to name
an employee, agent, or member, who acted in his or her official
capacity, of an administrative agency, board, committee, or
government entity.” (Emphasis added.) 735 ILCS 5/3–107(a) (West
2004). Section 3–103(2), meanwhile, allows the late naming of “an
employee, agent, or member of an administrative agency, board,
committee, or government entity, who acted in an official capacity.”
(Emphasis added.) 735 ILCS 5/3–103(2) (West 2004). Although the
limiting language used in the two sections is similar, one critical
difference undeniably remains.
     In section 3–107(a), the legislature chose to use the words “his or
her” to describe the type of “employee, agent or member” at issue;
i.e., “an employee, agent, or member, who acted in his or her official
capacity,” thus limiting its application to individuals. (Emphasis
added.) 735 ILCS 5/3–107(a) (West 2004). To its credit, the majority
recognizes the import of this language. Slip op. at 11 (recognizing
that the term “his or her” limited the application of section 3–107(a)
to individuals). Its analysis falters, however, when it carries that same
restriction over to the type of “employee, agent, or member”
addressed in section 3–103(2). Slip op. at 11.
     A comparison of the plain language reveals the legislature’s intent
to identify different groups in these two sections. Unlike section
3–107(a), section 3–103(2) does not use the descriptive words “his or
her” in its restrictive language. Instead, the scope of the exception in
section 3–103(2) is limited to an “employee, agent, or member ***
who acted in an official capacity.” (Emphasis added.) 735 ILCS
5/3–103(2) (West 2004). Thus, the legislature’s decision to use

                                  -22-
different words to describe the relevant limitations requires this court
to interpret those sections differently. While the “his or her” used in
section 3–107(a) is properly construed to limit the covered group to
individual persons, the broader, impersonal “an” of section 3–103(2)
suggests no such restriction.
     If the legislature intended the two sections to address the same
group, it would have used identical descriptive language to signal that
intent. Indeed, the legislature chose to use virtually identical language
in the remaining portions of the two provisions. Compare 735 ILCS
5/3–103(2) (West 2004) (addressing “an employee, agent, or member
of an administrative agency, board, committee, or government entity,
***, if the administrative agency, board, committee, or government
entity is a party to the administrative review action”) with 735 ILCS
5/3–107(a) (West 2004) (addressing “an employee, agent, or member,
*** of an administrative agency, board, committee, or government
entity, where the administrative agency, board, committee, or
government entity, has been named as a defendant”). The legislature’s
decision to use different descriptions to identify the “employee[s],
agent[s], or member[s]” at issue in sections 3–103(2) and 3–107(a)
signals its intent to create distinct qualifications for each group.
      As repeatedly noted by the majority (slip op. at 7-8, 10, 11, 15),
the plain meaning of the language adopted by the legislature is the
best indicator of its intentions. Town & Country Utilities, Inc. v.
Illinois Pollution Control Board, 225 Ill. 2d 103, 117 (2007). Despite
this overt acknowledgment, however, the majority strays from this
principle by overlooking the obvious linguistic differences in the
language used to describe the groups covered by the two sections,
thereby concluding that the legislature intended that both sections be
applied only to individuals. Slip op. at 11.
     While the majority’s interpretation unduly limits the broad reach
of section 3–103(2) by ignoring the legislature’s language choices, the
proper statutory analysis reads section 3–103(2) and section 3–107(a)
in harmony, without rendering any portion of the statutes inoperative.
See Flynn v. Industrial Comm’n, 211 Ill. 2d 546, 555 (2004). Properly
construed, the two sections address different types of situations that
may arise on administrative review.
     After mandating the naming of the administrative agency issuing
the final administrative decision, section 3–107(a) precludes the
dismissal of any administrative review action for want of jurisdiction

                                  -23-
because an individual “employee, agent, or member, who acted in his
or her official capacity” was not named, as long as the administrative
agency, board, committee, or government entity has already been
named. 735 ILCS 5/3–107(a) (West 2004). On the other hand, section
3–103(2) extends a deadline for administrative review complainants,
allowing them to amend their complaints belatedly to name any type
of “employee, agent, or member *** who acted in an official
capacity” relevant to an administrative agency, board, committee, or
government entity that is already a party to the action. 735 ILCS
5/3–103(2) (West 2004). Nothing in the sections states, or even
implies, that the exception in section 3–103(2) cannot be used to cure
the defect addressed in section 3–107(a), namely, the failure to name
all appropriate parties.
     The majority claims that this interpretation “overlooks” the
second sentence of section 3–103(2). That sentence allows the
addition of “the administrative agency, board, committee, or
government entity” when “the director or agency head, in his or her
official capacity, is a party to the administrative review.” 735 ILCS
5/3–103(2) (West 2004); slip op. at 12. The majority concludes that
the sentence “plainly describes the only circumstance whereby a
plaintiff may amend” an administrative review complaint to add a
board. (Emphasis added.) Slip op. at 12. That conclusion is flawed
because it does not comport with the plain wording of the second
sentence. That sentence simply provides one path for adding a board,
i.e., when its head has already been named. 735 ILCS 5/3–103(2)
(West 2004). Nothing in the sentence declares, or even suggests, that
this is the sole statutory means of adding a board. The first sentence
in section 3–103(2) presents additional ways the legislature has seen
fit for a plaintiff to add a board, or any other entity, falling within the
strictures in that sentence.
     Here, Ultsch does not seek to invoke the second sentence of
section 3–103(2). In fact, that sentence is inapplicable here because
Ultsch did not make the head of the Board a party. Even though it is
not implicated here, however, that sentence continues to govern cases
where a complaint timely names a director or agency head in his or
her official capacity but fails to name the administrative agency,
board, committee, or government entity. The rationale in this dissent
does not render that sentence superfluous. There is no conflict


                                   -24-
between this rationale and the continued application of the second
sentence of section 3–103(2) in appropriate cases.
    Yet another flaw exists in the majority’s interpretation of the
second sentence of section 3–103(2). The majority’s conclusion that
the second sentence of section 3–103(2) provides the only way for a
plaintiff to add a board suffers from a fatal error already refuted in
this dissent. The majority’s interpretation erroneously presumes that
a board cannot fulfill multiple roles within the statutory scheme. See
Cuny, 411 Ill. at 616-17 (noting that a Board of Review may be both
an administrative agency and “a division or arm” of another
governmental department). Interestingly, the majority accepts this
very proposition, recognizing that here “the Board of Trustees may be
an arm of IMRF” as well as an administrative agency. Slip op. at 14.
In this case, the Board of Trustees also serves as “an employee, agent,
or member” of IMRF, a government entity, a proposition that remains
uncontradicted by the majority. It is the Board’s role as an agent of
IMRF that brings it within the control of the first sentence of section
3–107(3) and permits Ultsch to amend her complaint to name the
Board as a necessary party.
    The majority argues that this interpretation of section 3–103(2)
makes section 3–107(a) “meaningless” because it would preclude the
dismissal for want of jurisdiction of any case where a board could be
later added as a defendant. Slip op. at 12-13. This argument fails for
a number of reasons. First, the sole purpose of the relevant portion of
section 3–103(2), as shown by its plain language, is to allow plaintiffs
to overcome their prior omissions by belatedly adding “an employee,
agent, or member of an administrative agency, board, committee, or
government entity” if they can fulfill all the statutory requirements.
735 ILCS 5/3–103(2) (West 2004). It is not the role of this court to
contravene the clear legislative purpose as expressed by the plain
language of the statute because it believes another result would be
preferable. See slip op. at 10 (“There is no rule of statutory
construction that authorizes a court to declare that the legislature did
not mean what the plain language of the statute says”), citing
Midstate Siding & Window Co. v. Rogers, 204 Ill. 2d 314, 320-21
(2003). See also People v. Boclair, 202 Ill. 2d 89, 100 (2002) (noting
that if the legislature’s intent may be determined from the plain
language of the statute, this court cannot read into the statute
exceptions, limitations, or conditions in conflict with that intent).

                                 -25-
    Moreover, the majority’s view of the first sentence of section
3–107(a) infers that it is intended to provide defendants with a means
of dismissing plaintiffs’ complaints for want of jurisdiction. Slip op.
at 13 (“Because the plaintiff failed to name the Board of Trustees as
a defendant, her action clearly was subject to dismissal pursuant to
section 3–107(a)”). The actual purpose that portion of section
3–107(a) is simply to specify the parties that must be named as
defendants. Slip op. at 13 (quoting the first sentence of section
3–107(a)). The first sentence merely requires the plaintiff to name as
defendants “all persons, other than the plaintiff, who were parties of
record to the proceedings before the administrative agency,” as well
as the agency. 735 ILCS 5/3–107(a) (West 2004). Nothing in the
section states or implies that the legislature intended to make it
impossible for plaintiffs to overcome their initial failures to name
mandatory parties.
    Indeed, the remainder of section 3–107(a) provides plaintiffs with
a variety of ways to avoid dismissal. The plain language of the statute
does not convey the same fatalistic approach taken by the majority,
making dismissals for want of jurisdiction the favored dispositions
when administrative plaintiffs’ original complaints mistakenly fail to
include all necessary parties. Rather, the legislature’s approach, as
expressed in the plain words of section 3–107(a), is to present the rule
specifying the necessary parties and then to provide multiple methods
for plaintiffs not initially meeting that hurdle to overcome it.
    The same may be said for the savings provisions in section
3–103(2), at issue in this case. Simply permitting plaintiffs to use the
additional methods enacted by the legislature in section 3–103(2) to
add previously unnamed parties does not mean that those savings
provisions, read in full accord with their plain, uncontradicted,
meaning, render section 3–107(a) superfluous. On the contrary, this
interpretation upholds the clear intent of the legislature, namely, to
provide plaintiffs with the means to name additional parties, and thus
avoid dismissal, despite their initial failures to name all necessary
defendants.
    In addition, the majority’s claim that the interpretation of sections
3–103(2) and 3–107(a) presented in this dissent will inevitably render
section 3–107(a) superfluous erroneously presupposes that every
plaintiff can satisfy the requirements of section 3–103(2). See slip op.
at 13 (“Yet, under the dissent’s interpretation of section 3–103(2), a

                                  -26-
complaint that improperly fails to name the Board of Trustees as a
defendant could never be dismissed for lack of jurisdiction, because
the plaintiff could amend the complaint to include the Board of
Trustees as a defendant whenever it saw fit” (emphasis added)). There
is no guarantee, however, that a given plaintiff will successfully
exercise the savings provision of section 3–103(2). To be successful,
a plaintiff must satisfy the statutory requirements that the additional
defendant be “an employee, agent, or member of an administrative
agency, board, committee, or government entity, who acted in an
official capacity as a party of record to the administrative proceeding,
if the administrative agency, board, committee, or government entity
is a party to the administrative review action” (735 ILCS 5/3–103(2)
(West 2004)). The uncertainty of successfully making this showing
demonstrates the patent error of the absolutist approach taken by the
majority. The complaint of any plaintiff who could not make the
showing required in section 3–103(2) would still be subject to
dismissal for want of jurisdiction under section 3–107(a).
     Finally, although the majority emphasizes that the statute is
unambiguous, thus requiring us to apply its plain words “without
resorting to other aids for construction” (slip op. at 10, 15) and
without making any “modification” of the “mandatory and specific”
statutory language (slip op. at 6, 15), it ignores these principles not
only by reading the controlling portions of section 3–103(2) out of the
statute but also by relying on an outside construction aid itself. The
majority cites legislative history in an attempt to bolster its flawed
construction of the plain statutory language by quoting from Senator
Hawkinson’s brief summary introduction of the amendments. Slip op.
at 13-14. Not only is this reliance sorely misplaced for the exact
reasons cited by the majority (slip op. at 6, 10, 15), but the cited
quotation does not even purport to outline the amendments in their
entirety.
     In relevant part, the cited statements specifically acknowledge
only two aspects of the amendments, one allowing an agency to be
served if its head has already been served and one allowing an agency
employee acting in “his” official capacity to be added if the agency
has already been served. 89th Ill. Gen. Assem., Senate Proceedings,
May 8, 1996, at 12-13 (statements of Senator Hawkinson). The brief
summary comments do not address any of the other conditions
specifically set forth in the sections.

                                 -27-
     The best indicator of the true intent of the amendments is derived
from the actual language enacted by the legislature. Unlike the
intentionally limited scope of Senator Hawkinson’s summary
comments, the plain language of sections 3–103(2) and 3–107(a)
expressly governs a far broader set of circumstances. It permits the
addition of any employee, agent or member, who acted in the
specified capacity, of an administrative agency, board, committee, or
government entity that was already a defendant or a party to the
administrative review action. 735 ILCS 5/3–103(2), 3–107(a) (West
2004). This language refutes the majority’s conclusion that the
amendments were only “intended to allow a plaintiff to amend *** by
adding an individual if the individual was an employee of a properly
named agency.” (Emphasis added.) Slip op. at 13. This conclusion
selectively acknowledges only one small portion of the legislation and
fails to implement the statutory language in its entirety, improperly
rendering the remainder mere surplusage. See Fisher v. Waldrop, 221
Ill. 2d 102, 115 (2006). Surely unambiguous statutory language
cannot be ignored merely because a brief oral introduction on the
Senate floor failed to incorporate a detailed description of all aspects
of the legislation. See slip op. at 10, 15 (rejecting the use of outside
aids to interpret an unambiguous statute and advocating the use of
only the plain statutory language).
     Accordingly, I would hold that section 3–103(2) applies in this
case. Ultsch had a statutory right to amend her administrative review
complaint to name the Board as an agent of IMRF. This court should
address the constitutionality of section 3–103(2) as originally raised
by the parties to this appeal because Ultsch properly seeks relief
under the challenged statute. For these reasons, I respectfully dissent
from the majority opinion.

   JUSTICE KARMEIER joins in this dissent.




                                 -28-